Exhibit 24 POWER OF ATTORNEY We, the undersigned directors and officers of Peapack-Gladstone Financial Corporation, hereby severally constitute and lawfully appoint Frank A. Kissel and Jeffrey J. Carfora, and each of them singly, our true and lawful attorneys-in-fact with full power to them and each of them to sign for us, in our names in the capacities indicated below, the Annual Report on Form 10-K for the fiscal year ended December 31, 2010 of Peapack-Gladstone Financial Corporation and any and all amendments thereto, and to file the same with all exhibits thereto, and all other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Signature Title Date /s/ Frank A. Kissel Chairman of the Board, Chief Executive Officer and Director March 16, 2011 Frank A. Kissel /s/ Jeffrey J. Carfora Executive Vice President and Chief Financial March 16, 2011 Jeffrey J. Carfora Officer (Principal Financial Officer and Principal Accounting Officer) /s/ Anthony J. Consi II Director March 16, 2011 Anthony J. Consi II /s/ Pamela Hill Director March 16, 2011 Pamela Hill /s/ John D. Kissel Director March 16, 2011 John D. Kissel /s/ James R. Lamb Director March 16, 2011 James R. Lamb /s/ Edward A. Merton Director March 16, 2011 Edward A. Merton /s/ F. Duffield Meyercord Director March 16, 2011 F. Duffield Meyercord /s/ John R. Mulcahy Director March 16, 2011 John R. Mulcahy /s/ Robert M. Rogers Director, President and Chief Operating Officer March 16, 2011 Robert M. Rogers /s/ Philip W. Smith III Director March 16, 2011 Philip W. Smith III /s/ Craig C. Spengeman Director, President of PGB Trust and Investments March 16, 2011 Craig C. Spengeman
